Name: 80/417/EEC: Commission Decision of 25 March 1980 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to yarn of synthetic textile fibres (continuous), not put up for retail sale, falling within subheading ex 51.01 A of the Common Customs Tariff (category 41), originating in Czechoslovakia and in free circulation in the other Member States (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-04-16

 Avis juridique important|31980D041780/417/EEC: Commission Decision of 25 March 1980 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to yarn of synthetic textile fibres (continuous), not put up for retail sale, falling within subheading ex 51.01 A of the Common Customs Tariff (category 41), originating in Czechoslovakia and in free circulation in the other Member States (Only the French and Dutch texts are authentic) Official Journal L 098 , 16/04/1980 P. 0020****( 1 ) OJ NO L 42 , 18 . 2 . 1980 , P . 1 . ( 2 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 25 MARCH 1980 AUTHORIZING THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS NOT TO APPLY COMMUNITY TREATMENT TO YARN OF SYNTHETIC TEXTILE FIBRES ( CONTINUOUS ), NOT PUT UP FOR RETAIL SALE , FALLING WITHIN SUBHEADING EX 51.01 A OF THE COMMON CUSTOMS TARIFF ( CATEGORY 41 ), ORIGINATING IN CZECHOSLOVAKIA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 80/417/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 17 MARCH 1980 BY THE GOVERNMENTS OF THE BENELUX COUNTRIES TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO YARN OF SYNTHETIC TEXTILE FIBRES ( CONTINUOUS ), NOT PUT UP FOR RETAIL SALE , FALLING WITHIN SUBHEADING EX 51.01 A OF THE COMMON CUSTOMS TARIFF ( CATEGORY 41 ), ORIGINATING IN CZECHOSLOVAKIA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS , IN THE BENELUX COUNTRIES , THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN CZECHOSLOVAKIA IS , IN ACCORDANCE WITH COUNCIL DECISION 80/158/EEC OF 20 DECEMBER 1979 ( 1 ), SUBJECT TO AN ANNUAL QUOTA , WHICH HAS ALREADY BEEN WHOLLY TAKEN UP ; WHEREAS THE DISPARITIES WHICH EXIST IN THE COMMERCIAL POLICY MEASURES APPLIED IN CONNECTION WITH THESE PRODUCTS BY THE MEMBER STATES ARE CAUSING DEFLECTION OF TRADE , THEREBY PREVENTING THE EXECUTION OF THOSE COMMERCIAL POLICY MEASURES WHICH ARE IN FORCE BECAUSE OF THE DIFFICULT ECONOMIC SITUATION IN THE SECTOR CONCERNED ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT ; WHEREAS THESE ECONOMIC DIFFICULTIES ARE CAUSED LARGELY BY UNEQUAL CONDITIONS OF COMPETITION , WHICH ALLOW EXPORTS TO BE MADE AT PRICES APPRECIABLY LOWER THAN THOSE OF THE COMMUNITY PRODUCTS IN QUESTION ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE OR PROPOSED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 2 ), AND IN PARTICULAR ARTICLE 1 THEREOF ; WHEREAS , HOWEVER , THE APPLICATION FOR A LICENCE WHICH GAVE RISE TO THE APPLICATION IN QUESTION DOES NOT NEED TO BE COVERED BY SUCH AN AUTHORIZATION IN VIEW OF THE SMALL AMOUNT INVOLVED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS ARE AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN CZECHOSLOVAKIA AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 14 MARCH 1980 : // // CCT HEADING NO // DESCRIPTION // // EX 51.01 A ( NIMEXE CODES 51.01-05 , 07 , 08 , 09 , 11 , 13 , 16 , 18 , 21 , 23 , 26 , 28 , 32 , 34 , 38 , 42 , 44 , 48 ) ( CATEGORY 41 ) // YARN OF SYNTHETIC TEXTILE FIBRES ( CONTINUOUS ), NOT PUT UP FOR RETAIL SALE , OTHER THAN NON-TEXTURED SINGLE YARN UNTWISTED OR WITH A TWIST OF NOT MORE THAN 50 TURNS PER METRE // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN THE BENELUX COUNTRIES FOR THE IMPORTATION OF THESE PRODUCTS FROM CZECHOSLOVAKIA OR UNTIL 30 SEPTEMBER 1980 , WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 25 MARCH 1980 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT